 1   David J. Feldman, Esq.
     Nevada Bar No. 5947
 2   FELDMAN GRAF, P.C.
     8831 West Sahara Avenue
 3   Las Vegas, Nevada 89117
     Telephone: (702) 949-5096
 4   Facsimile: (702) 949-5097
     dfeldman@feldmangraf.com
 5   Attorneys for Defendant
     Mid-Century Insurance Company
 6
                                  UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
     SOUTHERN HIGHLANDS COMMUNITY                    )   Case No.: 2:15-cv-00776-RFB-CWH
 9   ASSOCIATION, a Nevada non-profit                )
     corporation,                                    )
10                                                   )
                    Plaintiff,                       )
11                                                   )
            vs.                                      )
12                                                   )
     MID CENTURY INSURANCE COMPANY,                  )
13   a California corporation, DOES 1-10, ROE        )
     COMPANIES, 1-10, DOE INDIVIDUALS,               )
14   1-10, MOE LIMITED LIABILITY                     )
     COMPANIES, 1-10; and NOE                        )
15   PARTNERSHIPS, 1-10,                             )
                                                     )
16                                                   )
                    Defendants.                      )
17                                                   )
18                STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
19         IT IS HEREBY STIPULATED by and between the Plaintiff Southern Highlands Community
20 Association, by and through their counsel of record, Kevin R. Stolworthy, Esq. of the law firm of
21 Armstrong Teasdale, LLP and Defendant Mid-Century Insurance Company, by and through its
22 counsel of record, David J. Feldman, Esq. of the law firm of Feldman Graf, P.C., that Case No.2:15-
23 . . .
24 . . .
25 . . .
26 . . .
27 . . .
28 . . .


                                                    1
 1 cv-00776- RFB-CWH entitled Southern Highlands Community Association v. Mid-Century Insurance
 2 Company, is hereby dismissed with prejudice and that all parties agree to bear their own attorneys’
 3 fees and costs and any interest.
 4         IT IS SO STIPULATED.
 5   Dated: _____3/12/19____________________            Dated: ______3/12/19___________________
 6   By:__/s/_David J. Feldman______________            By:___/s/ Kevin R. Stolworthy ___________
 7   David J. Feldman, Esq.                             Kevin R. Stolworthy, Esq.
     Nevada Bar No. 5947                                Nevada Bar No. 2798
 8   FELDMAN GRAF, P.C.                                 Conor P. Flynn, Esq.
     8831 West Sahara Avenue                            Nevada Bar No. 11569
 9   Las Vegas, Nevada 89117                            Armstrong Teasdale, LLP
     Telephone: (702) 949-5096                          3770 Howard Hughes Parkway, Suite 200
10   Facsimile: (702) 949-5097                          Las Vegas, NV 89169
     Attorneys for Defendant                            Telephone: (702) 678-5070
11   Mid-Century Insurance Company                      Facsimile: (702) 878-9555
                                                        Attorneys for Plaintiff
12                                                       Southern Highlands Community Association

13
           IT IS SO ORDERED.
14
                                                _______________________________________
                                              ________________________________
15                                              UNITED STATES JUDGE
                                              RICHARD    F. BOULWARE, II
                                                DATED: _________________________
16                                            UNITED STATES DISTRICT JUDGE
17                                            DATED this 13th day of March, 2019.

18
19
20
21
22
23
24
25
26
27
28


                                                    2
